DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Note
This corrected Notice of Allowance is issued to correct the numbering of claims 6-24 due to claim 6 being incorrectly numbered twice.
EXAMINER’S AMENDMENT
The application has been amended as follows: 
In the duplicate claim 6, before “The device of”, delete “6”, and insert “7”.
 In other words, the claim numbering should be corrected to 7.
	In claim 7, before “The device of”, delete “7”, and insert “8”.
In other words, the claim numbering should be corrected to 8	.
	In claim 8, before “The device of”, delete “8”, and insert “9”.
In other words, the claim numbering should be corrected to 9.
	In claim 9, before “The device of”, delete “9”, and insert “10”.
In other words, the claim numbering should be corrected to 10.
In claim 10, before “The device of”, delete “10”, and insert “11”.
In other words, the claim numbering should be corrected to 11.
In claim 11, before “The device of”, delete “11”, and insert “12”.
In other words, the claim numbering should be corrected to 12.
In claim 12, before “The device of”, delete “12”, and insert “13”.
In other words, the claim numbering should be corrected to 13.

In claim 13, before “A display apparatus comprising:”, delete “13”, and insert “14”.
In other words, the claim numbering should be corrected to 14.
In claim 14, before “The display apparatus of”, delete “14”, and insert “15”.
In claim 14, after “apparatus of claim”, delete “13”, and insert “14”
In other words, the claim numbering should be corrected to 15, and dependence to claim 14.
In claim 15, before “The display apparatus of”, delete “15”, and insert “16”.
In claim 15, after “apparatus of claim”, delete “14”, and insert “15”.
In other words, the claim numbering should be corrected to 16, and dependence to claim 15.
In claim 16, before “The display apparatus of”, delete “16”, and insert “17”.
In claim 16, after “apparatus of claim”, delete “14”, and insert “15”.
In other words, the claim numbering should be corrected to 17, and dependence to claim 15.
In claim 17, before “The display apparatus of”, delete “17”, and insert “18”.
In claim 17, after “apparatus of claim”, delete “14”, and insert “15”.
In other words, the claim numbering should be corrected to 18, and dependence to claim 15.
In claim 18, before “The display apparatus of”, delete “18”, and insert “19”.
In claim 18, after “apparatus of claim”, delete “13”, and insert “14”.
In other words, the claim numbering should be corrected to 19, and dependence to claim 14.

In claim 19, after “apparatus of claim”, delete “13”, and insert “14”.
In other words, the claim numbering should be corrected to 20, and dependence to claim 14.
In claim 20, before “The display apparatus of”, delete “20”, and insert “21”.
In claim 20, after “apparatus of claim”, delete “19”, and insert “20”.
In other words, the claim numbering should be corrected to 21, and dependence to claim 20.

In claim 21, before “A display apparatus comprising:”, delete “21”, and insert “22”.
In other words, the claim numbering should be corrected to 22.
In claim 22, before “The display apparatus of”, delete “22”, and insert “23”.
In claim 22, after “apparatus of claim”, delete “21”, and insert “22”.
In other words, the claim numbering should be corrected to 23, and dependence to claim 22.
In claim 23, before “The display apparatus of”, delete “23”, and insert “24”.
In claim 23, after “apparatus of claim”, delete “21”, and insert “22”.
In other words, the claim numbering should be corrected to 24, and dependence to claim 22.
In claim 24, before “The display apparatus of”, delete “24”, and insert “25”.
In claim 24, after “apparatus of claim”, delete “23”, and insert “24”.
In other words, the claim numbering should be corrected to 25, and dependence to claim 24.
Allowable Subject Matter
Claims 1-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the prior art of record fails to teach or suggest, a device comprising: a base substrate; an integrated circuit (IC) chip disposed on the base substrate; a first line extending from a first side of the base substrate to a first side of the IC chip; a second line starting from the first side of the IC chip and having a turning portion to extend toward a second side of the base substrate opposite to the first side of the base substrate, the turning portion being disposed between the first side of the IC chip and the first side of the base substrate, in a plan view; a third line extending from the first side of the base substrate and toward the second side of the base substrate and bypassing the IC chip; a first conductive layer adjacent to the first side and electrically connected to the first line; and a second conductive layer adjacent to the second side and electrically connected to the second line, wherein the first conductive layer and the second conductive layer are disposed on a same surface of the base substrate, wherein the turning portion includes a plurality of extending portions extending in different directions from each other such that an included angle formed by adjacent extending portions of the turning portion is an obtuse angle, wherein the third line includes a turning portion extending along a portion of the turning portion of the second line.
Claims 2-13 are allowed as being directly or indirectly dependent of the allowed independent base claim 1.


Claims 15-21 are allowed as being directly or indirectly dependent of the allowed independent base claim 14.

With respect to claim 22, the prior art of record fails to teach or suggest, a display apparatus comprising: a display panel; a controller part disposed under the display panel; and a driver part connected to the display panel and the controller part, wherein the driver part comprises: a base substrate; an integrated circuit (IC) chip disposed on the base substrate; a first line extending from a first side of the base substrate to a first side of the IC chip; a second line starting from the first side of the IC chip and having a turning portion to extend toward a second side of the base substrate opposite to the first 
Claims 23-25 are allowed as being directly or indirectly dependent of the allowed independent base claim 22.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOR KARIMY whose telephone number is (571)272-9006.  The examiner can normally be reached on Monday - Friday: 8:30 AM -5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIMOR KARIMY/Primary Examiner, Art Unit 2894